iJW Oivi oO   rii > 1>* .J




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                       DIVISION ONE

STATE OF WASHINGTON,                              No. 72753-2-1

                          Respondent,

                v.                                UNPUBLISHED OPINION

MOHAMED IBRAHIM,

                          Appellant.              FILED: January 30, 2017
       Schindler, J. —A jury convicted Mohamed Ibrahim of three counts of assault in

the first degree while armed with a firearm and unlawful possession of a firearm in the

first degree. Ibrahim contends he is entitled to dismissal with prejudice because the

court erred in declaring a mistrial and the retrial violated double jeopardy. In the

alternative, Ibrahim seeks reversal on the grounds that (1) the court abused its

discretion by allowing the State to amend the information to add a third count of assault

in the first degree, (2) the amended information did not inform him of the essential

elements of the crime, (3) the court erred in denying the defense request for a material

witness warrant, and (4) insufficient evidence supports one of the convictions for assault

in the first degree. Ibrahim also claims the court erred by sentencing him to serve the

sentence for the three assault convictions consecutively under RCW 9.94A.589(1)(b).

We affirm the convictions and the judgment and sentence.
No. 72753-2-1/2


May 2013 Shooting

       Vincent Williams Jr., his good friend Mardillo "Mardy" Barnes, and Barnes' friend

"Ket" spent the evening of May 17, 2013 together. Williams, Barnes, and Ket went to a

bar to drink and shoot pool. Afterward, they smoked marijuana and stopped to get food.

At approximately 1:00 a.m., they parked on Fremont Avenue North near North 85th

Street. Williams and Barnes lived next to each other about a block away from where

they parked the car. Before walking home, Williams, Barnes, and Ket stood next to

each other "shoulder to shoulder" on the sidewalk talking.

       Williams testified that while they were talking, two "light skinned .. . African

American . . . guys" walked toward them. The man walking in front, later identified as

Yusuf Haise Shire, was short and wearing "dark clothing." The taller man, later

identified as Mohamed Ibrahim, was wearing a blue and white striped zip-up sweatshirt,

a baseball cap, and dark gloves. Williams recognized the shorter man as someone he

had seen one or two times before and knew as "Louie." Williams did not recognize the

taller man.


       Shire approached Ket and engaged in a brief and friendly conversation. But

when Shire and Ibrahim talked to Barnes, Williams said it was "kind of weird." Barnes

acted like he "didn't want to have this conversation" and "just wanted to go home."

Williams said the two men were "pretty intoxicated," it seemed "like they were going to

go home too," and there were "no threats or. . . intimidation."

       But after Shire and Ibrahim started walking away, Shire said," 'I do this.'" Shire

pulled out a revolver, "pointed it in the air," fired a shot, and then pointed the gun at

Barnes, Williams, and Ket and fired four more shots. Ibrahim then turned around facing
No. 72753-2-1/3


Barnes, Williams, and Ket. Ibrahim pulled out a 9mm semiautomatic pistol from his

waistband; pointed the gun at Barnes, Williams, and Ket; and fired at least six shots.

       Williams, Barnes, and Ket were standing "right next to" each another within an

"arm's length" and were "in the line of fire." Williams saw Ket "run across the street and

dive behind a car. So he was kind of like out of the way when Mr. Ibrahim began to

fire." After "[bjullets . .. passed [his] head," Williams hid behind a car. As Barnes

"began to run across the street," Ibrahim continued shooting and Williams "saw blood."

Williams testified:

       I don't know what their intentions were, but I just know that I think that —
       like from the gist I got from it and from my own mind is that they were
       aiming for [Barnes]. . .. Like I said, like it's like a trail of bullets following
       him like where he ran.


Shire and Ibrahim turned and ran away toward a housing complex.

       Williams tried to find Barnes. Williams screamed his name while he followed the

direction of the blood on the street. Williams heard Barnes groaning "in agony" and

found him in a backyard in a "puddle of blood." Barnes was "holding his hand," blood

"dripping out his sleeve."

       The Barnes family lived in a housing complex located at 8521 Fremont Avenue

North. Barnes' father Mardillo Arnold was awakened by a "loud bang" followed by a

pause and several more shots. Arnold ran outside and saw Williams down the street.

Arnold ran down the street and asked Williams what happened. Williams looked scared

and said," They just shot Mardy.'" Arnold "was really scared" and "ran into the middle

of the street. . . screaming, 'Mardy, Mardy, Mardy.'" Barnes "came running from

behind a house." Arnold, Barnes, Williams, and someone Arnold "vaguely" knew as

"Kip" headed back to their house.
No. 72753-2-1/4



          Meanwhile, Barnes' mother Carolyn Barnes-Arnold looked out the window and

saw someone run by wearing a black shirt or "hoodie." The man ran along a walkway

that leads into the courtyard of the housing complex. When Barnes-Arnold ran outside,

she saw Williams and Barnes' friend, who she knew as "Ket," standing on the front

porch looking scared. Williams was screaming that Barnes had been shot. Barnes was

bleeding heavily from his hand. Arnold used his belt to make a tourniquet around

Barnes' arm and called 911. Williams told Barnes-Arnold that "Louie" was one of the

two shooters.


          Thomas English lived in the same housing complex at 8549 Fremont Avenue

North. English was smoking a cigarette on his patio around 1:00 a.m. when he saw two

black men run through the well-lit courtyard toward Fremont Avenue North. One of the

men was "pretty short" and the other was taller. Within minutes, English heard 9 or 10

gunshots. The gunshots were "[v]ery quick" and separated by a "real brief hesitation."

The gunshots were "very close[,]. . . [n]ot even a block away."

          After hearing the gunshots, English saw two black men, "[o]ne was short and one

was tall," run through the courtyard. The shorter man ran by first and was wearing a

dark hoodie and dark pants. He was "crouching down" and holding a gun in his hand.

The taller man was 10 to 15 seconds behind "running clumsily with [his] hands down in

his pants." He was wearing a blue and white striped hoodie and baggie pants. English

"couldn't tell" if they were the same two men he saw run by earlier. English went to see

if anyone needed "assistance" and saw an "African American" man in shock with a hand

injury.
No. 72753-2-1/5


       David Bentler lived near the intersection of North 85th Street and Fremont

Avenue North. Bentler heard two series of gunshots that were very close. When

Bentler looked out the widow, he saw a white late-1990s-model Toyota Camry parked in

a driveway. Less than a minute later, Bentler saw two men get into the car. A "very tall

African American male" wearing "dark colored clothing" got into the back seat behind

the driver. As soon as the two men got in the Camry, the car "sped off' heading west on

North 85th Street. Bentler called 911 at 1:18 a.m. and provided a description of the

vehicle.


       At 1:24 a.m., Seattle Police Department Officer Collin Carpenter stopped a white

1996 Toyota Camry in the 7700 block of 3rd Avenue Northwest. There were five people

in the car—two in the front and three in the back. Officer Carpenter called for backup.

The passenger in the back seat behind the driver, later identified as Ibrahim, did not put

his hands up as directed and kept "moving around" and "bending down." The

passenger in the back seat of the car on the passenger side, later identified as Shire,

was also reaching down.

       The police removed the five individuals from the car and conducted a showup

identification. Ibrahim is over six feet tall. He was wearing a blue and white striped zip-

up sweatshirt and a blue baseball hat. Shire is five feet three inches tall. He was

wearing a black T-shirt and jeans. English identified Ibrahim and Shire with "100

percent" certainty as the two men he saw run through the courtyard of the housing

complex. Bentler identified the white 1996 Toyota Camry as the car he saw parked in a

driveway near the intersection of North 85th Street and Fremont Avenue North.
No. 72753-2-1/6


          The police found a 9mm semiautomatic pistol under the driver's seat directly in

front of where Ibrahim was sitting. The gun has a 16-cartridge capacity. Only 1 bullet

remained in the gun. The police found a black and white glove on the floorboard near

where Ibrahim was sitting. The police found a .38 caliber revolver under the front

passenger seat directly in front of where Shire was sitting. The .38 caliber revolver has

a 5-round capacity. The revolver contained 3 unfired rounds and 1 spent shell casing.

          Detective Robert Sevaaetasi searched the area where the shooting occurred.

Detective Sevaaetasi recovered six 9mm shell casings and a "deformed bullet

fragment." Detective Sevaaetasi found bullet "strike marks in the planting strip" near the

street.


          Detective Thomas Janes interviewed Williams the next day. Detective Janes

prepared two six-person photomontages, one with a photo of Shire and the other with a

photo of Ibrahim. Williams identified Ibrahim and Shire as the shooters with "100

percent" certainty.

          Williams told the police he knew the third victim only as "Barkett" and did not

know where to find him. Barnes refused to provide any information to the police.

Barnes' father told the police he did not know "Barkett." The police believed the man

identified as "Barkett" was associated with the "Barquet" family. The police were unable

to identify or locate the person identified as "Ket," "Kip," or "Barkett."

          Testing performed by the Washington State Patrol Crime Laboratory (WSPCL)

showed the six 9mm shell casings found at the location of the shooting were fired from

the 9mm semiautomatic gun the police found on the floor of the Toyota under the

driver's seat directly in front of where Ibrahim was sitting. Fingerprint analysis showed
No. 72753-2-1/7


the fingerprints on the cylinder of the .38 caliber revolver the police found under the

front passenger seat directly in front of where Shire was sitting matched Shire's left

thumb and left middle finger.

       On May 21, 2013, the State charged Ibrahim and Shire with assault of Barnes in

the first degree while armed with a firearm, assault of Williams in the first degree while

armed with a firearm, and unlawful possession of a firearm in the first degree.

       The trial was scheduled to begin on September 16, 2013. At the request of

Ibrahim, the trial was continued for six weeks until October 28, 2013. Ibrahim's attorney

requested the six-week continuance because his new counsel needed "time to prepare."

Between October 28 and November 18, the court continued the trial each day because

the prosecutor was in trial.1 Beginning November 20, the court continued the trial

because of "[n]o judicial availability."

November 26, 2013 Trial

       The trial began on November 26, 2013. The State listed " 'Kip' Barquet" as a

witness. The State estimated the trial would "last approximately 10 days including jury

selection."

       Before jury selection on December 2, the court confirmed when the parties

anticipated submitting the case to the jury. The prosecutor told the court the State

planned to give closing argument on December 16 and submit the case to the jury on

December 17 "[a]t the very latest."

       Your Honor, I'm beginning my holiday leave on the 18th so I have every
       intention of getting this case to the jury on the 17th.
              THE COURT: At the very latest.
              [PROSECUTOR]: At the very latest. I think more likely we will be
       able to, I think perhaps, do closings Monday the 16th. But I would say that

       1 On November 19, the court continued the trial one day for medical leave.
No. 72753-2-1/8


      the State will be making every effort to get the case to the jury on the 17th.
       No later than the 17th.


Shire's attorney told the court that December 16 was a "reasonable time to do closings"

because Shire did not "have any witnesses to offer" and would rest after the State

completed its case in chief. Ibrahim's attorney agreed and was "optimistic" that the

parties would give closing arguments on December 16.

      The jury was empaneled on December 3. Between December 4 and December

16, the State called a number of witnesses to testify including Williams, Barnes, Arnold,

Barnes-Arnold, English, Bentler, Detective Janes, Detective Sevaaetasi, WSPCL

firearm examiner Kathy Geil, and Seattle Police Department latent fingerprint examiner

Kellie Anderson.


      Williams identified Ibrahim and Shire as the shooters. Williams testified that

Shire fired a shot "in the air" from a "snubbed nosed" revolver and then pointed the gun

"directly at us" and "started firing towards us." Williams said he, Barnes, and Ket were

all standing on "the same sidewalk square" when Shire began shooting. Williams

testified that Ibrahim then pulled a 9mm semiautomatic pistol from his waistband and

"began to shoot." During the shooting, Williams "felt like [heat] passed my face, like

bullets." Williams said Ibrahim initially fired "[t]owards us" and then began to fire

"[t]owards the middle of the street" when Barnes ran across the street. Williams testified

that as Shire and Ibrahim ran away toward North 85th Street, they "cut through" the

nearby housing complex.

       Barnes testified that he "kn[e]w a guy named Barket or Kip or Kit." Barnes

testified he called him "Ket" but he had "no idea what's his real name." Barnes said he

is "one of the homies that come around sometimes." Barnes testified he was eating and



                                              8
No. 72753-2-1/9


"minding my own business" when shots were fired and "I got hit." Barnes said he did

not remember seeing anyone in the street before the shooting. Barnes testified he did

not see who shot him or "where these bullets were coming from."

       On Wednesday, December 11, the prosecutor told the court the State planned to

conclude its case on Monday, December 16. Shire's attorney stated, "Atthis point, I

don't have any witnesses" to call. Ibrahim's attorney told the court he had no witnesses

to call, "[t]he same" as Shire. The court told the jury that deliberations would likely begin

on Monday, December 16:

       We still plan on getting the case to you for deliberations on Monday, which
       is the representation I think we made at the outset.... [0]ur prediction is
       that we're going to finish everything up in the morning, hopefully, and get
       the case to you for deliberations on Monday like we planned.

At the end of the day, the court reiterated that jury deliberations would begin

"sometime[ ]" on December 16.

       On Monday, December 16, the prosecutor told the court the State planned to

conclude the presentation of evidence that day. But at the end of the day, the court told

the jury the trial was "a little bit behind schedule, but not too much," and the State would

call its final witness and the parties would give closing arguments the next day on

December 17.


       While reviewing proposed jury instructions the next morning, Shire's attorney told

the court and the prosecutor that the defense had located and interviewed the "missing

witness, Berkett Kebede." Shire's attorney said that on December 10, Kebede

approached him outside the courtroom. The attorney spoke briefly with Kebede to

determine "if he was who [he] said he was and if he had any information related to the

case." During the next five days, the attorney investigated Kebede and his potential
No. 72753-2-1/10


testimony and discussed whether to call Kebede as a witness with his colleagues and

Shire.

         The attorney told the court Kebede "would testify that he knows all the parties in

the case, that he was present at the shooting, that he did see the shooters and that the

shooters are not Mr. Shire or Mr. Ibrahim." Shire's attorney said he served Kebede with

a subpoena on Monday, December 16, and Kebede was present in the hallway outside

the courtroom.


         The court took a recess to allow the State to interview Kebede. With the

attorneys present, Seattle Police Department Gang Unit detectives interviewed Kebede

for more than an hour. Kebede said he had been in contact with Shire and Ibrahim after

they were arrested. Kebede told detectives he attended the trial when Williams testified

on December 5 and he contacted Shire's attorney "the past week." Kebede gave the

detectives the telephone number he used to talk to Shire and Ibrahim while they were in

jail.

         The State moved to exclude Kebede's testimony "given the willful nondisclosure

and the other issues with this particular witness' testimony." The State argued the

interview established Shire and Ibrahim "were well aware of how to get ahold of

[Kebede] and ifthey wanted him called as a witness they could have disclosed him in a

timely manner." The State also pointed out the need to conduct further investigation to

"effectively cross-examine" Kebede.

         [T]his particular witness has been in contact with the defendants, both of
         them, since their arrest apparently via jail calls. ... He also admits to
         several jail visits with Mr. Shire and receiving letters from Mr. Shire as
         well. Obviously, those are all things that the State needs to investigate
         and look into in order to effectively cross-examine this particular witness.
         The witness — other issues include like I had mentioned the witness has



                                               10
No. 72753-2-1/11


      watched part of trial and has indicated that since the 4th or the 5th when
      he was here for trial the first time, has been in fairly constant contact with
      the defendant's sister.... [S]he has been keeping him abreast of what
      has been occurring during the trial. So we have some extreme taint
      issues with this witness as well. Additionally, the State believes we have
      some 5th amendment issues with this particular witness and he may in
       fact need to have an attorney present.

       The court denied the motion to exclude Kebede from testifying because of the

exculpatory nature of the testimony. Specifically, that according to the offer of proof,

Shire and Ibrahim "had nothing to do with the shooting." "In this case, it's really clear to

me that nobody else is going to be offering th[is] evidence."

       The State then requested a "lengthy recess" to conduct "additional investigation

based on just what this witness has admitted to."

       I think [a lengthy recess] is the next solution in this particular case, Your
       Honor. I mean, given what this witness has to say, given the time of the
       disclosure by defense, and given the additional investigation based on just
       what this witness has admitted to as far as contact with the defendants in
       this case. We've already ordered the most recent set of jail calls since the
       trial began, but obviously, you know, those take time to listen to and
       investigate.

       The court asked Shire's attorney, "[W]hat's your thought on the recess until

January 14th?" Shire's attorney stated he was "left in a position to object." The

attorney argued there was "no reason we can't [get] through the witnesses and close

this case tomorrow." Ibrahim's attorney agreed a lengthy recess is "a problem.... So

yes, Iwould object." Ibrahim's attorney also agreed there was "no reason we couldn't

conclude this case tomorrow or if we have to the next day." The prosecutor told the

court she was available for the next couple of days but argued the State would need

more than a day or two to prepare to cross-examine Kebede.




                                             11
No. 72753-2-1/12


       The court rejected a short recess. The court concluded a short recess was not a

viable option because the State needed "significant" time to investigate and prepare for

cross-examination.

       I think the State is going to need more time than an afternoon to
       investigate what they're going to need to investigate given the substance
       of those purported testimony. It's going to be significant.

       The court concluded the only option was to recess the trial until January 14 but

expressed concerns about doing so.

       So then the only issue I have right now is whether or not I'm going to
       continue the matter or recess the matter until January 14th, which would
       require me posing to the jury: Are you willing to come back in January to
       finish this up for however long it takes? It might be a couple days. It
       might be a week. We made representations to this jury about how long
       their serve [sic] was going to be and we've already thrown that out the
       window, and, frankly, I'm disinclined to ask[ ] them that question.

The court noted it "hate[ed] the thought of granting a mistrial particularly when we put so

much into this already" but could not exclude testimony that "purportedly goes right to

the heart of the matter."

       After a recess, the prosecutor asked the court to poll the jury to determine if

jurors would be able to return in January. The court rejected the request to poll the jury

about a continuance to January 14.

       I'm not going to poll the jury on this. Ijust don't feel comfortable doing
       that. We're talking about an almost month long recess. I can't imagine
       that they've all taken enough notes during the trial that they can
       adequately refresh their recollection on all the nuances of the testimony
       they've heard in this case. . . . Affirmative representations, as I said
       before, were made to them at the outset of this trial. We told them they'd
       be in deliberations yesterday. Right now we are nowhere close to getting
       them into deliberations.




                                             12
No. 72753-2-1/13



       The court also concluded continuing the trial would prejudice the defense.

       [I]t looks a little coercive from my prospective, and . . . don't you think
       they're going to be wondering what all necessitated this three-week hiatus.
       And none of us are in a position to be able to explain anything to them at
       this juncture, and once we get back on the record, if we ever did with this
       jury, I have a feeling they'd be going, "Oh, I see what happened. It's that
       defense. Oh, I got it."

Shire's attorney agreed with the court. "[M]y concern with keeping that jury is that

they're going to infer the reason for delay and that it will reflect negatively on Mr. Shire

regardless of an instruction."

        Over the objection of the parties, the court declared a mistrial. The court ruled

the "late disclosed" exculpatory defense witness created a "manifest necessity" for a

mistrial.


        I'm going to hold to the mistrial, and I don't think jeopardy attaches
        because in essence it was a late disclosed defense witness that
        necessitated the mistrial, and I will find manifest necessity for all the
        reasons I've said already.

Motion to Dismiss Charges as Barred by Double Jeopardy

        The second trial was assigned to another judge and scheduled to begin in

January 2014. Before trial, Ibrahim and Shire filed a motion to dismiss with prejudice.

Ibrahim and Shire argued the court abused its discretion by sua sponte declaring a

mistrial and double jeopardy barred retrial of the charges. Ibrahim and Shire argued the

court "never realistically considered workable options available other than mistrial." For

the first time, Ibrahim and Shire argued the court did not consider the option of ordering

the prosecutor or co-counsel complete the trial.

        The State argued the record supported finding manifest necessity and the court

did not abuse its discretion in declaring a mistrial. In support, the State filed the




                                               13
No. 72753-2-1/14



transcript from the interview the detectives conducted with Kebede on December 17,

2013; a transcript of the court hearing on December 17, 2013; and the declaration of

Senior Deputy Prosecuting Attorney (DPA) Julie Kline.

      Senior DPA Kline described the lengthy investigation after learning the identity of

Kebede including the need to examine approximately 220 jail phone calls.

      ....    Prior to December 16, 2013, the State had no knowledge of the
              identity of the person described by witnesses as "Kip" or "Barquet".
              This included any knowledge of his address, phone number,
              physical appearance or true and correct name.
      ....    The State and Seattle Police made efforts to identify "Kip" because
              according to witnesses, the State believed he would not only be
              able to confirm the identity of the shooters, but was also a victim
              and his identification would allow for the addition of another count
              of Assault.
      ....    Upon learning the identity and telephone number of "Kip" on
              December 16, 2013 (true and correct name: Berket Kebede), the
              State examined the 220+ jail phone calls of both defendants using
              the telephone number Mr. Kebede provided. Without having Mr.
              Kebede's telephone number, there was no way to determine the
              identity of the persons the defendants were calling from Jail. Upon
              examination, it was discovered that there were multiple calls from
              the defendants, who remained jailed during the pendency of this
              case, to Mr. Kebede's telephone number. The first call from
              defendant Shire to Mr. Kebede was dated May 31, 2013. The first
              call from defendant Ibrahim to Mr. Kebede was dated June 8, 2013.
              Parts of these conversations were not in English.
       ....   The calls between the defendants and Mr. Kebede frequently made
              mention of Mr. Kebede coming during jail visitation hours and
              bringing writing implements to take notes at the instruction of
              defendant Shire.

       Senior DPA Kline also described the need to call rebuttal witnesses.

       ....   Mr. Kebede indicated in his defense interview that he was present
              in court for Vincent Williams' testimony in trial, which occurred
              December 5, 2013. Both defendants are acquainted with Mr.
              Kebede, were present in trial on December 5, 2013, and would
              have been aware of his presence in court.
       ....   During his defense interview, Mr. Kebede claimed that he did not
              name the defendants as the shooters after the incident to the
              victims or the victims' family members after the incident. This is


                                             14
No. 72753-2-1/15


                  contrary to what these witnesses have stated and rebuttal
                  testimony by these witnesses would have been necessary
                  subsequent to Mr. Kebede's testimony at trial.

          Senior DPA Kline states requiring co-counsel to try the case was not a viable

option.

          I invited Deputy Prosecuting Attorney Paul Sewell to co-try this case with
          me in order to gain felony trial experience. At the time this trial began, he
          had only previously tried one felony jury trial. Mr. Sewell would not have
          been otherwise assigned this case given the seriousness level and
          complexity without supervision from a senior deputy prosecutor, such as
          myself.

          In response to questioning about the efforts to locate Kebede, DPA Sewell told

the court that Barnes' parents knew Kebede only as a friend of Barnes' from the

neighborhood named "Ket."

          [Barnes' parents] had indicated that [Kebede] was a friend of their son[']s
          kind of from the area they're aware of. They only knew him as Ket. That
          was all the information that we had, which is clearly short for his first
          name. To be perfectly honest the State was under the impression that he
          was a member of the [Barquet] family, which are fairly well-known by the
          Seattle Police Department and so that was the avenue that we were going
          by. I personally was scouring records looking for someone in the family
          that was either in that area or the same age. So that, of course, ended
          fruitless because he wasn't a member of that family. It was only when he
          came forth that we found out — during the trial we found out — his real
          identity and his real name. As I said, the family members only knew of
          him as Ket. That's all the information that we received.

          The court denied the motion to dismiss the charges as barred by double

jeopardy.2 The court concluded the options "on December 17th where suddenly this

witness with potentially exculpatory information" was disclosed were "very limited at that

point." The court ruled it was not an abuse of discretion to deny the request to exclude

the witness.




          2 Ibrahim does not assign error to this ruling.


                                                        15
No. 72753-2-1/16



       The court concluded the parties had "ample opportunity ... to state their

positions."

       The record does indicate that the Court gave ample opportunity to the —
       to counsel to flush out their positions in order that the Court could give
       consideration to the various options before it. The Court's determination
       ultimately is entitled to a significant degree of deference and respect in
       light of the absence of misconduct and the opportunity for all parties to
       state their positions.

       The court ruled a short continuance "would not have been adequate to fairly

allow for the evidence to be properly presented in fairness to all parties in the case."

       Certainly, the State would need at least a week as well to find who this
       individual is, to get transcripts of any defense interviews, to interview him,
       to listen to all the relevant phone calls, to conduct any other background
       investigation that was necessary and to arrange for any potential rebuttal
       testimony that might be required as result of the witness.

       The court also concluded it was not an abuse of discretion to reject a month-long

continuance.


       The judge was sensitive to the fact that this was potential exculpatory
       evidence whether it's believed or not, would be a question for the jury. But
       the jury should be able to have full information before in making that
       determination. So the judge concluded and within the range of discretion
       vested in the trial judge that there was a manifest necessity to declare a
       mistrial to go back to square one and start the trial over somewhere down
       the road.
               I do not think it is fair to jurors nor is it a good practical solution to
       have a month-long recess in the middle of the trial. Particularly, one such
       as this where the testimony has been confusing and hotly debated, difficult
       credibility decisions had to be made as to a number of the witnesses who
       had been presented to that jury. To recess the case then from mid-
       December to mid-January really was not a viable option. As a practical
       matter, I don't think — I don't think that the jurors would be able to
       accomplish that mental feet [sic] to keep their minds free and clear and to
       be able to fully and fairly process the information after taking a month off
       at the busy holiday season of the year.
               In addition, I do think judges are sensitive to what is fair and unfair
       with respect to the jurors as well as fair and unfair with respect to the
       parties. It would be an incredible burden to place upon the jurors to put
       them in that position. So I don't fault the judge for not making the inquiry


                                              16
No. 72753-2-1/17


       of the jurors as to whether or not they would indicate their willingness to
      make a good-faith attempt to take a nearly month long recess at the
      holiday season in the middle of the trial and then come back and try to
      resume their duties. So, again the stakes are high obviously because it's
      a motion to dismiss these charges. The Court is going to deny that motion
      to dismiss and allow the case to proceed at this point.

September 3, 2014 Trial

      The second trial began on September 3, 2014. The court granted the State's

motion to file an amended information to add assault of Kebede in the first degree.3

The State called a number of witnesses to testify including Williams, Barnes, Arnold,

Barnes-Arnold, English, Bentler, forensic experts, and detectives. In addition, the State

called the surgeon who operated on Barnes' hand.

       Detective Janes testified about his unsuccessful efforts to locate Berket Kebede.

Detective Janes read into evidence the letter that Shire had written about the need to

make sure "none of the victims or the witness" testify.

      What's up, Samira? How's everything. Tell Lucky I said I love her and to
      do good in school; that I miss her. But yeah, man, my case is looking kind
      of bad right now that they pushed it back 'til October. And they got my
      prints on the gun. But really, my case relies on the victims. If the victims
      don't come, I will get charged with the gun. That's why I'm stressing
      really. So far they can't get a hold of none of the victims or the witness.
              But yeah, I need you give to take Oh Boy out of town to Cali and
      give him like one thousand a month to live until my shit is over with 'cause
      if they find him and he comes, I'm cooked. Bad. That's why I need you to
      do that, because with him I shouldn't — should be good. 'Cause they are
      — are looking for him.
              But yeah, this is my cut-up number, (206)844-5764. Call him and
      he will let you know how to handle everything. I need this alone ASAP.
      And call (206)403-6612 and give her the letter and poem please. And I
      sent a letter awhile back to the house and Hooda had it and didn't give it
      to her. So it's — it's pretty in her room. I need you — need you to give
      her that too please.
              Samira, don't forget. Try to do it as soon as possible. Much love.



       3 The State filed a subsequent amended information to correct the spelling of Kebede's name.


                                                 17
No. 72753-2-1/18


       The jury found Shire guilty of three counts of the lesser included crime of assault

in the second degree while armed with a firearm and unlawful possession of a firearm in

the first degree. The jury found Ibrahim guilty of three counts of assault in the first

degree while armed with a firearm and unlawful possession of a firearm in the first

degree. Ibrahim appeals.

Double Jeopardy

       Ibrahim contends the court erred in declaring a mistrial and double jeopardy

barred retrial on the charges against him.

       The Fifth Amendment to the United States Constitution and the Washington

State Constitution prohibit the State from twice putting a defendant in jeopardy for the

same offense. U.S. Const, amend. V ("No person shall... be subject for the same

offense to be twice put in jeopardy of life or limb."); Wash. Const, art. I, § 9 ("No person

shall be . . . twice put in jeopardy for the same offense."); State v. Fuller, 185 Wash. 2d 30,

33, 367 P.3d 1057 (2016). Because Washington's double jeopardy clause is

coextensive with the federal double jeopardy clause, it is given the same interpretation

the Supreme Court gives to the Fifth Amendment. State v. Eggleston, 164 Wash. 2d 61,

70, 187 P.3d 233 (2008): State v. Glasmann, 183Wn.2d 117, 121, 349 P.3d 829

(2015).

       Jeopardy attaches when a jury has been impaneled and embraces the

defendant's right to have the trial" 'completed by a particular tribunal.'" Crist v. Bretz,

437 U.S. 28, 35-36, 98 S. Ct. 2156, 57 L. Ed. 2d 24 (1978) (quoting Wade v. Hunter,

336 U.S. 684, 689, 69 S. Ct. 834, 93 L. Ed. 974 (1949)); Downum v. United States, 372
U.S. 734, 735-36, 83 S. Ct. 1033, 10 L. Ed. 2d 100 (1963); Arizona v. Washington, 434




                                             18
No. 72753-2-1/19


U.S. 497, 503, 98 S. Ct. 824, 54 L. Ed. 2d 717 (1978). Ifthe jury is discharged without

reaching a verdict, double jeopardy bars a retrial unless manifest necessity exists to

declare a mistrial. Green v. United States. 355 U.S. 184, 188, 78 S. Ct. 221, 2 L. Ed. 2d
199 (1957); Wade. 336 U.S. at 688-89; Washington, 434 U.S. at 505.

       Whether retrial violates double jeopardy is a question of law we review de novo.

Fuller. 185 Wash. 2d at 34; State v. Jackman. 156 Wash. 2d 736, 746, 132 P.3d 136 (2006).

Where manifest necessity to declare a mistrial exists, the prohibition against double

jeopardy is not implicated and retrial is permitted. Oregon v. Kennedy, 456 U.S. 667,

672, 102 S. Ct. 2083, 72 L. Ed. 2d 416 (1982); State v. Wright. 165 Wash. 2d 783, 793,

203P.3d 1027(2009).

       "Necessity" is not interpreted literally. Washington. 434 U.S. at 506; Renico v.

Lett, 559 U.S. 766, 774, 130 S. Ct. 1855, 176 L. Ed. 2d 678 (2010). Manifest necessity

exists where " 'extraordinary and striking circumstances'" indicate to a court in the

reasonable exercise of its discretion that the " 'ends of substantial justice cannot be

obtained without discontinuing the trial.'" State v. Jones, 97 Wash. 2d 159, 163, 641 P.2d
708 (1982) (quoting State v. Bishop. 6 Wash. App. 146, 150, 491 P.2d 1359 (1971));

Renico. 559 U.S. at 783-84. The determination of whether "manifest necessity" exists

to justify ordering a mistrial over the objection of the defense is a matter within the

discretion of the trial court to be exercised according to the particular circumstances of

each case. United States v. Perez. 22 U.S. 579, 580, 9 Wheat. 579, 6 L. Ed. 165

(1824).

       We think, that in all cases of this nature, the law has invested Courts of
       justice with the authority to discharge a jury from giving any verdict,
       whenever, in their opinion, taking all the circumstances into consideration,
       there is a manifest necessity for the act, or the ends of public justice would



                                              19
No. 72753-2-1/20


       otherwise be defeated. They are to exercise a sound discretion on the
       subject; and it is impossible to define all the circumstances, which would
       render it proper to interfere.

Perez. 22 U.S. at 580.4

       Ibrahim argues "manifest necessity" did not exist to order a mistrial. The State

contends the court did not abuse its discretion in finding manifest necessity and

declaring a mistrial. We review the decision to declare a mistrial under an abuse of

discretion standard and "give '[g]reat deference' to the trial court's decision to declare a

mistrial." State v. Greiff. 141 Wash. 2d 910, 921, 10 P.3d 390 (2000); State v. Strine, 176
Wash. 2d 742, 753, 293 P.3d 1177 (2013)5 (quoting Jones. 97 Wash. 2d at 163); Washington.
434 U.S. at 510. The trial judge has " 'broad discretion'" to determine whether manifest

necessity for a mistrial exists and the trial court is best situated to decide whether, for

compelling reasons, "the ends of substantial justice cannot be attained without

discontinuing the trial." Renico, 559 U.S. at 774 (quoting Illinois v. Somerville. 410 U.S.
458, 462, 93 S. Ct. 1066, 35 L. Ed. 2d 425 (1973)); Wade. 336 U.S. at 689-90; Strine.
176 Wash. 2d at 754; State v. Brunn. 22 Wash. 2d 120, 145, 154 P.2d 826 (1945); Gori v.

United States. 367 U.S. 364, 368, 81 S. Ct. 1523, 6 L. Ed. 2d 901 (1961). Further, "the

overriding interest in the evenhanded administration of justice" requires that we accord

"the highest degree of respect" to the trial court's evaluation that a mistrial was

necessary. Washington, 434 U.S. at 511.

       The interest in orderly, impartial procedure would be impaired if [the trial
       court] were deterred from exercising that power by a concern that any time
       a reviewing court disagreed with [the court's] assessment of the trial
       situation a retrial would automatically be barred.

Washington. 434 U.S. at 513.

       4 Emphasis added.
       5 Alteration in original.


                                             20
No. 72753-2-1/21


       There is no "mechanical formula by which to judge the propriety of declaring a

mistrial in the varying and often unique situations arising during the course of a criminal

trial." Somerville. 410 U.S. at 462; Washington, 434 U.S. at 506. Although the United

States Supreme Court has avoided establishing clear-cut guidelines on what constitutes

manifest necessity, the Court has considered (1) whether the trial court "gave both

defense counsel and the prosecutor full opportunity to explain their positions on the

propriety of a mistrial," Washington. 434 U.S. at 515-16; (2) whether the trial court

considered alternatives to a mistrial, United States v. Jorn. 400 U.S. 470, 487, 91 S. Ct.
547, 27 L. Ed. 2d 543 (1971); (3) whether the trial court acted deliberately rather than

"precipitately." Washington. 434 U.S. at 515; and (4) whether the mistrial would be to

the benefit of the defendant or the prosecution, Gprj, 367 U.S. at 369. See also State v.

Melton, 97 Wash. App. 327, 332, 983 P.2d 699 (1999) (identifying the following three

factors to consider: (1) whether the court gave both parties the opportunity to explain

their positions, (2) whether the court considered the defendant's interest in having the

trial concluded in a single proceeding, and (3) whether the court considered alternatives

to declaring a mistrial).

       Ibrahim does not dispute that the trial court gave all parties the opportunity to

fully explain their positions on the propriety of a mistrial or that the trial court acted

deliberately in declaring a mistrial. Ibrahim asserts the court did not consider

reasonable alternatives before declaring a mistrial and the mistrial was prejudicial to the

defense. The record does not support his argument.

       The record shows the court considered and rejected several alternatives before

declaring a mistrial. The courtfirst considered excluding the testimony of Kebede but



                                               21
No. 72753-2-1/22



rejected this alternative because of the critical nature of the exculpatory testimony. The

court considered the defense request for a brief recess but concluded this alternative

was not feasible given the "significant amount of background investigation" the State

needed in order to cross-examine Kebede. The court considered but rejected the

request to poll the jury to determine whether the jurors would be able to return to

complete the trial the next month. Because of the representations made to the jury at

the beginning and throughout the trial, the court concluded a lengthy recess would

prejudice the defense and declined to poll the jury about returning in mid-January to

complete the trial.6

        Ibrahim argues the court should have considered several other alternatives

including whether another prosecutor could have completed the trial or whether the

prosecutor could have returned from a scheduled vacation after completing the

investigation of Kebede. These alternatives were never suggested by the defense

before the court declared a mistrial. Strine. 176 Wash. 2d at 749 (appellate court will not

consider claim of error not raised in the trial court); State v. Powell. 166 Wash. 2d 73, 82,

206 P.3d 321 (2009) (a party may not raise an objection not properly preserved).

        Unlike in State v. Robinson. 146 Wash. App. 471, 483-84, 191 P.3d 906 (2008), the

record shows the court considered a number of alternatives to a mistrial. Further, a

court need not exhaustively consider "every conceivable alternative" before finding




         6We note representations made to the jury about the length of the trial are valid concerns for the
court to consider in declaring a mistrial. See United States v. Lynch. 598 F.2d 132, 135 (D.C. Cir. 1978)
(where "jury had been selected on the basis of a reasonable expectation of discharge by December, mid-
December at the latest," the distraction posed by "the impending holidays" was "supportive of a
declaration of a mistrial based on manifest necessity"); Powers v. United States, 412 A.2d 1205, 1207
(D.C. Cir. 1980) ("extension of the jurors' service beyond their scheduled 'last day'" and proximity to
Christmas supported decision to declare a mistrial).


                                                    22
No. 72753-2-1/23


manifest necessity for a mistrial. Ross v. Petro, 515 F.3d 653, 668-69 (6th Cir. 2008);

see Washington, 434 U.S. at 506.

        Ibrahim also argues the State created the time constraints that led to the need to

declare the mistrial. Ibrahim cites the continuances from October 28 until November 26,

2013. The record shows that from October 28 until November 18, 2013, the court

continued the trial a number of times because the prosecutor was in trial on another

case. From November 20 to November 25, the court continued the trial because of

judicial unavailability. Setting aside the legitimate need to continue the trial on a day-to

day basis from October 28 to November 26, Ibrahim ignores his request for a lengthy

six-week continuance from the originally scheduled trial date to October 28 and the

disclosure of Kebede on the last day of trial.

        In support of his argument that the mistrial resulted in prejudice, Ibrahim points to

differences in the testimony of Williams and the testimony of Dr. Nicholas Vedder in the

second trial. The differences Ibrahim relies on do not support his argument of prejudice.

At the first trial, Williams testified that when Ibrahim pulled out his gun, he initially fired

"[t]owards our way" and then began to fire "across the street" where Barnes and "Ket"

were running. On cross-examination, Williams acknowledged that because both Barnes

and "Ket" ran across the street, he could not say Ibrahim was aiming specifically for

Barnes. In the second trial, Williams testified that it seemed liked Shire and Ibrahim

were aiming for Barnes because as Barnes ran across the street, there was a "trail of

bullets following him like where he ran." Dr. Vedder did not testify at the first trial. But

his testimony at the second trial was cumulative of the testimony about Barnes' hand

injury at the first trial.




                                               23
No. 72753-2-1/24


       We conclude the court did not abuse its discretion in finding manifest necessity

for a mistrial and the second trial did not violate double jeopardy. The record shows the

court gave all parties the opportunity to explain fully their position on the propriety of a

mistrial, considered a number of alternatives to a mistrial, acted deliberately, and

declared the mistrial on the last day of trial to allow the defense to present the

exculpatory testimony of a late-disclosed witness. Washington. 434 U.S. at 505;

Kennedy. 456 U.S. at 672; Wright. 165 Wash. 2d at 793.

Amended Information


       Ibrahim argues the court abused its discretion in allowing the State to amend the

information before the second trial to add assault of Berket Kebede in the first degree

while armed with a deadly weapon.

       Ibrahim and Shire agreed they had notice of the "intent to add this count since

January 22, 2014." The defense objected to the amendment under CrR 8.3(c). The

court rejected the CrR 8.3(c) argument and granted the motion to amend.

       For the first time on appeal, Ibrahim argues assault of Kebede in the first degree

was a "related offense" that the State should have charged before the first trial. In

support, Ibrahim cites a case that addresses CrR 4.3, State v. Russell, 101 Wash. 2d 349,

678 P.2d 332 (1984). We decline to review the argument Ibrahim raises for the first

time on appeal. Powell, 166 Wash. 2d at 82.

Sufficiency of the Amended Information

       Ibrahim argues his constitutional right to notice was violated because the

amended information did not inform him of the elements of the crime of assault in the




                                              24
No. 72753-2-1/25


first degree. Specifically, that the amended information did not state he could be found

guilty as an accomplice or under the theory of transferred intent.

       We review challenges to the sufficiency of a charging document de novo. State

v. Goss. 186 Wash. 2d 372, 376, 378 P.3d 154 (2016); State v. Williams. 162 Wash. 2d 177,

182, 170 P.3d 30 (2007). A defendant has a constitutional right to be informed of the

"nature and cause" of the charges against him. U.S. Const, amend. VI; Wash. Const.

art I, § 22 (amend. 10); State v. McCartv. 140 Wash. 2d 420, 424-25, 998 P.2d 296 (2000).

A charging document satisfies these constitutional requirements "if it states all the

essential elements of the crime charged." McCarty, 140 Wash. 2d at 425; State v.

Kiorsvik. 117Wn.2d93, 101-02, 812 P.2d 86 (1991).

       " 'An essential element is one whose specification is necessary to establish the

very illegality of the behavior charged.'" Goss, 186 Wash. 2d at 3787 (quoting State v.

Zillvette, 178 Wash. 2d 153, 158, 307 P.3d 712 (2013)). Because accomplice liability and

the theory of transferred intent are not essential elements of the crime of assault in the

first degree, the amended information did not violate the constitutional right to notice.

See RCW 9A.36.011(1)(a); State v. Elmi. 166 Wash. 2d 209, 214-15, 207 P.3d 439

(2009).8




       7 Internal quotation marks omitted.
       8 The State need not allege accomplice liability or transferred intent. See State v. Carothers, 84
Wash. 2d 256, 262, 525 P.2d 731 (1974); State v. Teal, 117 Wash. App. 831, 838, 73 P.3d 402 (2003); State v.
Johnston. 85 Wash. App. 549, 555, 933 P.2d 448 (1997); State v. Rodriguez. 78 Wash. App. 769, 771-74, 899
P.2d 871 (1995); State v. Clinton. 25 Wash. App. 400, 403-04, 606 P.2d 1240 (1980); United States v.
Montova. 739 F.2d 1437, 1437-38 (9th Cir. 1984).


                                                   25
No. 72753-2-1/26


Material Witness Warrant

        Ibrahim argues the court violated his constitutional right to compulsory process

and to present a defense by denying the request to issue a material witness warrant for

Kebede on the last day of the second trial.9

        Both the United States Constitution and the Washington State Constitution

guarantee an accused the right to compulsory process to compel the attendance of

witnesses and the right to present a defense. U.S. Const, amend. VI; Wash. Const.

art. I, § 22 (amend. 10); State v. Maupin. 128 Wash. 2d 918, 924-25, 913 P.2d 808 (1996);

State v. Lew, 156 Wash. 2d 709, 731, 132 P.3d 1076 (2006). However, neither the right to

compulsory process nor the right to present a defense is absolute. State v. Thomas,

150 Wash. 2d 821, 857, 83 P.3d 970 (2004); Maupin, 128 Wash. 2d at 924-25. The right to

compulsory process is "synonymous" with the right to present a defense. State v.

Tracy, 128 Wash. App. 388, 397-98, 115 P.3d 381 (2005). The availability of the right to

compulsory process "is dependent entirely on the defendant's initiative." Taylor v.

Illinois, 484 U.S. 400, 410, 108 S. Ct. 646, 98 L. Ed. 2d 798 (1988). "The very nature of

the right requires that its effective use be preceded by deliberate planning and

affirmative conduct." Taylor, 484 U.S. at 410.

        We review a trial court's decision to deny a motion for issuance of a material

witness warrant for a manifest abuse of discretion. City of Bellevue v. Vigil, 66 Wn.

App. 891, 895, 833 P.2d 445 (1992). We will not disturb the trial court's decision unless

there is " 'a clear showing . . . [that the trial court's] discretion [is] manifestly


         9 Because Shire's attorney requested a material witness warrant, we reject the State's argument
that Ibrahim waived his right to argue denial of the motion for a material witness warrant violated his
constitutional rights. Under RAP 2.5(a), a party may raise a claim of error on appeal "if another party on
the same side of the case has raised the claim of error in the trial court."


                                                      26
No. 72753-2-1/27


unreasonable, or exercised on untenable grounds, or for untenable reasons.'" State v.

Downing, 151 Wash. 2d 265, 272, 87 P.3d 1169 (2004)10 (quoting State ex rel. Carroll v.

Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 (1971)). Whether the trial court ruling "rises to

the level of a constitutional violation requires a case-by-case inquiry." Downing, 151
Wash. 2d at 275-76. In exercising its discretion to grant or deny a request for compulsory

process, the trial court may consider a number of factors including "surprise, diligence,

materiality and maintenance of orderly procedure." State v. Edwards, 68 Wash. 2d 246,

255, 412 P.2d 747 (1966); State v. Schaffer. 70 Wash. 2d 124, 129, 422 P.2d 285 (1966);

State v. Eller, 84 Wash. 2d 90, 95, 524 P.2d 242 (1974). Here, the record supports the

decision to deny the request to issue a material witness warrant on the last day of trial.

The record also shows that issuing a material witness warrant would have resulted in

either a significant delay or a continuance to locate Kebede.

       The second trial began on September 3, 2014. On September 4, the State

served Kebede with a subpoena to testify at trial. On September 11, the prosecutor told

the court that the State would not call Kebede as a witness because the police could not

locate him. On September 16, the State called the final witness in its case in chief.

       During a break in the testimony, the court asked how the defense planned to

proceed at the conclusion of the State's case. Shire's attorney told the court he had not

had any contact with Kebede since December 2013 and he believed the likelihood that

Kebede would come to court was "slim." However, the attorney asked the court to "give

defense until tomorrow morning" to locate Kebede. Ibrahim's attorney then disclosed

that Kebede had called her during the noon recess and said he would come to court the

next morning at 8:30 a.m.

       10 Alterations in original.


                                            27
No. 72753-2-1/28



      The court told the defense that if Kebede did not appear, the court planned to

conclude the case the following morning.

      You know, I'd like to be prepared to go with whatever happens tomorrow.
      If he arrives and testifies and it takes all day, fine, and our jurors are okay
      if they don't get closings until Thursday morning, but if he doesn't show
      and if there's no further testimony I'd like to be able to go right into
      instructions and argument tomorrow morning.

      The next morning, Shire's attorney told the court that he talked to Kebede that

morning, that Kebede received the defense subpoena, and that Kebede "would be here

at 9:00" a.m. When Kebede did not appear, at approximately 9:30 a.m., Shire's

attorney stated he was "obliged to ask" for a material witness warrant.

              [SHIRE'S ATTORNEY]:          I think the only other thing that I would
       have would be a motion for a material witness warrant. Unfortunately, the
       service information is as I've described to the Court and that's all I can
       offer the Court in terms of a basis for that.
              THE COURT:          Okay.
              [SHIRE'S ATTORNEY]:          But I would be obliged to ask.
              [PROSECUTOR]:          That's fine.

       The court ruled, "And I think I would in light of the timing be obliged to decline the

invitation." Shire's attorney noted, "That's not a surprise." After the State told the court

that "[t]here actually is a warrant for Mr. Kebede's arrest" in municipal court, Shire's

attorney requested the court issue a material witness warrant. The court denied the

request.

       And the record will reflect, as I suggested a moment ago, that that would
       be denied based on the timing. This is too much of a Deja vu all over
       again with the last trial with Mr. Kebede's possible appearance on the last
       day of a two-week trial.

       Following brief testimony from the defense investigator, the court instructed the

jury. Closing arguments began at approximately 10:30 a.m.




                                              28
No. 72753-2-1/29


       United States v. Moudv. 462 F.2d 694 (5th Cir. 1972), and State v. Edwards. 68
Wash. 2d 246, 412 P.2d 747 (1966), are distinguishable. In Moudv, the defendant

requested a subpoena for a witness the day before the trial began. Moudv. 462 F.2d at

696. In concluding denial of the subpoena was reversible error, the Fifth Circuit noted

the record "does not demonstrate that in fact the trial would have been delayed."

Moudv. 462 F.2d at 698. In Edwards, the court denied the defense request on the last

day of trial to recess until the end of the lunch recess to enforce several subpoenas.

Edwards. 68 Wash. 2d at 251-52, 254. Because the record showed the "court's schedule

of trial or orderly procedure" would not have been "seriously disturbed," the Supreme

Court concluded the trial court abused its discretion in denying the request for a short

recess. Edwards, 68 Wash. 2d at 257-58. By contrast, here, because the record shows

issuing a material witness warrant at that point would have necessitated a lengthy delay

or continuance, the court did not abuse its discretion in denying the last-minute request

for a material witness warrant.

Sufficiency of the Evidence

       Ibrahim contends the evidence does not support the jury conviction of assault in

the first degree of Kebede.

       In reviewing a challenge to the sufficiency of the evidence, we view the evidence

in the light most favorable to the State to determine whether any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt. State

v. Witherspoon. 180 Wash. 2d 875. 883. 329 P.3d 888 (2014): State v. Salinas. 119Wn.2d

192, 201, 829 P.2d 1068 (1992). A challenge to the sufficiency of the evidence admits

the truth of the State's evidence. Witherspoon. 180 Wash. 2d at 883. "[A]ll reasonable




                                             29
No. 72753-2-1/30


inferences from the evidence must be drawn in favor of the State and interpreted most

strongly against the defendant." Salinas. 119 Wash. 2d at 201. We defer to the trier of fact

on "issues of witness credibility." Witherspoon, 180 Wash. 2d at 883.

       Ibrahim claims there was no evidence Kebede was injured or "placed in fear."

Injury or fear are not essential elements of the crime of assault in the first degree as

charged under RCW 9A.36.011(1)(a).

       Unlike the original information that alleged Ibrahim committed assault in the first

degree by inflicting great bodily harm on the named victim,11 the amended information

did not. The amended information charged Ibrahim and Shire of assault of Kebede in

the first degree as follows:

               That the defendants YUSUF HAISE SHIRE AND MOHAMED
       IBRAHIM in King County, Washington, on or about May 18, 2013, with
       intent to inflict great bodily harm, did assault Berket Kebede with a firearm
       and force and means likely to produce great bodily harm or death, to-wit:
       a handgun;

               Contrary to RCW 9A.36.011(1)(a), and against the peace and
       dignity of the State of Washington.

       To convict Ibrahim of assault in the first degree as charged in the amended

information under RCW 9A.36.011(1 )(a), the State had the burden of proving beyond a

reasonable doubt that Ibrahim intentionally assaulted Kebede with a firearm with the




       11 For instance, the original information charged Ibrahim and Shire of assault of Barnes in the first
degree as follows:
                That the defendants YUSUF HAISE SHIRE and MOHAMED IBRAHIM, and each
       of them, in King County, Washington, on or about May 18, 2013, with intent to inflict great
       bodily harm, did assault Mardillo [Barnes] with a firearm and force and means likely to
       produce great bodily harm or death, to-wit: a firearm, and did inflict great bodily harm
       upon Mardillo [Barnes];
               Contrary to RCW 9A.36.011(1 )(a), (c), and against the peace and dignity of the
       State of Washington.


                                                    30
No. 72753-2-1/31


intent to inflict great bodily harm. RCW 9A.36.011(1 )(a) states, in pertinent part:

       A person is guilty of assault in the first degree if he or she, with intent to
       inflict great bodily harm:
                (a) Assaults another with a firearm or any deadly weapon or by any
       force or means likely to produce great bodily harm or death.

       Viewing the evidence and all reasonable inferences in the light most favorable to

the State, a rational jury could find that Ibrahim assaulted Kebede with a firearm likely to

produce great bodily harm. The evidence established Ibrahim used a 9mm

semiautomatic pistol to fire at least six shots. Williams testified Shire and Ibrahim shot

at Williams, Barnes, and Kebede while they were "in the line of fire" standing next to

each other. Sufficient evidence supports Ibrahim's conviction for assault of Kebede in

the first degree.

Sentencing

       Ibrahim asserts the court erred by sentencing him to serve the assault

convictions consecutively. The court imposed a low-end standard range sentence of

120 months, 93 months, and 93 months for the three assault in the first degree

convictions to be served consecutively; mandatory consecutive 60-month terms of

confinement for the three firearm enhancements; and a concurrent standard range

sentence of 54 months for unlawful possession of firearm in the first degree.

       Under RCW 9.94A.589(1)(b), when a defendant is convicted of two or more

"serious violent offenses" that arise from "separate and distinct criminal conduct," the

sentences must be served consecutively. State v. Cubias. 155 Wash. 2d 549, 552, 120
P.3d 929 (2005). Assault in the first degree is a "serious violent offense." RCW

9.94A.030(46)(a)(v). " 'Offenses arise from separate and distinct [criminal] conduct




                                             31
No. 72753-2-1/32


when they involve separate victims.'" Cubias. 155 Wash. 2d at 55212 (quoting In re Pers.

Restraint of Orange. 152 Wash. 2d 795, 821, 100 P.3d 291 (2004)); State v. Wilson. 125
Wash. 2d 212, 220, 883 P.2d 320 (1994).

       Ibrahim claims the court erred by requiring him to serve the sentences

consecutively because the court did not explicitly find that the three assault convictions

involved separate and distinct criminal conduct. Because the jury returned a separate

verdict for each count of assault in the first degree for each victim, the court did not err

by requiring the sentences be served consecutively.

Statement of Additional Grounds

       In his pro se statement of additional grounds, Ibrahim relies on State v. Graham,

181 Wash. 2d 878, 337 P.3d 319 (2014), to argue the court abused its discretion by not

considering the purposes in RCW 9.94A.010 in denying his request for an exceptional

sentence below the standard range.

       As a general rule, a court must sentence a defendant under the Sentencing

Reform Act of 1981 (SRA), chapter 9.94A RCW, within the standard range. Graham.
181 Wash. 2d at 882. But a standard range sentence imposed for multiple serious violent

offenses must be served consecutively. RCW 9.94A.589(1)(b). "The court may impose

an exceptional sentence below the standard range if it finds that mitigating

circumstances are established by a preponderance of the evidence." RCW

9.94A.535(1). One mitigating circumstance is where "[t]he operation of the multiple

offense policy of RCW 9.94A.589 results in a presumptive sentence that is clearly

excessive in light of the purpose of this chapter, as expressed in RCW 9.94A.010."



       12 Alteration in original.


                                             32
No. 72753-2-1/33


RCW 9.94A.535(1)(g). If the imposition of a consecutive sentence is so clearly

excessive under the circumstances that it provides " 'substantial and compelling

reasons'" for an exceptional sentence below the standard range, the sentencing court

may grant that exceptional sentence. Graham. 181 Wash. 2d at 885 (quoting RCW

9.94A.535).

       Here, the court considered the request to impose an exceptional sentence below

the standard range under the multiple offense policy but found "no basis" to conclude

the standard range sentence was clearly excessive "in light of the purpose of the

sentencing laws." The court did not abuse its discretion in concluding the

circumstances did not justify an exceptional sentence downward.

       Ibrahim also argues the 486-month sentence constitutes cruel and unusual

punishment. The Eighth Amendment to the United States Constitution prohibits the
infliction of "cruel and unusual punishments." The state constitution provides greater

protection than the federal constitution. Article I, section 14 ofthe Washington State
Constitution prohibits the infliction of "cruel punishment." A sentence violates the state

constitution when it is grossly disproportionate to the crime for which it is imposed.

State v. Morin, 100 Wash. App. 25, 29, 995 P.2d 113 (2000). A punishment is grossly

disproportionate "if the punishment is clearly arbitrary and shocking to the sense of
justice." State v. Smith, 93 Wash. 2d 329, 344-45, 610 P.2d 869 (1980). Because the
imposition of a sentence under the SRA guidelines is not arbitrary and shocking to the




                                             33
No. 72753-2-1/34


sense of justice, we reject Ibrahim's argument. See State v. Farmer. 116 Wash. 2d 414,

434, 805 P.2d 200 (1991).

      We affirm the jury convictions and entry of the judgment and sentence.




                                                          vsjSL^
WE CONCUR:




                                                        £b?0




                                          34